          Case 3:20-cv-02021-CCC Document 17 Filed 04/13/21 Page 1 of 7




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

AMY STANKIEWICZ,                           :   CIVIL ACTION NO. 3:20-CV-2021
                                           :
                    Plaintiff              :   (Judge Conner)
                                           :
              v.                           :
                                           :
PUMP N’ PANTRY, INC., and                  :
PUMP N’ PANTRY, INC.,                      :
                                           :
                    Defendants             :

                                  MEMORANDUM

      Plaintiff Amy Stankiewicz brings a claim of retaliation against her former

employer under Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §

2000e-3(a), and the Pennsylvania Human Relations Act (“PHRA”), 43 PA. STAT. AND

CONS. STAT. ANN. § 955. Defendants Pump N’ Pantry, Inc. 1 (“Pump N’ Pantry”),

move to dismiss Stankiewicz’s claim pursuant to Federal Rule of Civil Procedure

12(b)(6). For the reasons that follow, the court will grant the motion.

I.    Factual Background & Procedural History

      Stankiewicz began working for Pump N’ Pantry in 1999 at its Lenox,

Pennsylvania, location. (See Doc. 1 ¶ 10). Prior to the events underlying the instant

litigation, Stankiewicz never incurred any “issues, complaints, or write ups” during

her employment. (See id. ¶ 36). In early 2020, Pump N’ Pantry’s Lenox location

closed for two weeks for “suspected exposure to COVID-19.” (See id. ¶ 11). When


      1
          The complaint (Doc. 1) names two locations of Pump N’ Pantry, Inc.: its
Lenox, Pennsylvania location as well as its Montrose, Pennsylvania location. (See
id. at 1). This memorandum will refer to Pump N’ Pantry as a singular defendant.
        Case 3:20-cv-02021-CCC Document 17 Filed 04/13/21 Page 2 of 7




the location reopened, Stankiewicz was reassigned to an earlier shift with a

different shift lead named Justin Hayes. (See id. ¶¶ 12-13).

      According to the complaint, Stankiewicz observed Hayes making “blatant

racist and derogatory statements” toward customers who were people of color.

(See id. ¶¶ 13-24). Hayes allegedly refused to assist nonwhite customers on several

occasions and called nonwhite customers “rude pieces of shit” and “you stupid

people.” (See id. ¶¶ 14-22). Stankiewicz avers that Hayes also made at least one

homophobic comment, stating “gays need to be shot.” (See id. ¶ 25). Stankiewicz

was disturbed by Hayes’ behavior, particularly because her son-in-law, who is also

employed by Pump N’ Pantry, is gay. (See id. ¶ 26). Stankiewicz made a formal

complaint about Hayes, and her manager reportedly told Stankiewicz “she would

take care of it.” (See id. ¶¶ 27-28). Instead, Stankiewicz’s manager claimed

Stankiewicz was “refusing to work her schedule” and on May 14, 2020, Stankiewicz

was removed from Pump N’ Pantry’s schedule. (See id. ¶¶ 30-34).

      After exhausting her administrative remedies, Stankiewicz filed the instant

complaint in November 2020, alleging one count of retaliation under Title VII, and

one count of retaliation under the PHRA. Pump N’ Pantry filed a motion to dismiss

under Rule 12(b)(6). This motion is fully briefed and ripe for disposition.

II.   Legal Standard

      Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for the

dismissal of complaints that fail to state a claim upon which relief may be granted.

FED. R. CIV. P. 12(b)(6). When ruling on a motion to dismiss under Rule 12(b)(6), the

court must “accept all factual allegations as true, construe the complaint in the light

                                           2
        Case 3:20-cv-02021-CCC Document 17 Filed 04/13/21 Page 3 of 7




most favorable to the plaintiff, and determine whether, under any reasonable

reading of the complaint, the plaintiff may be entitled to relief.” Phillips v. County

of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (quoting Pinker v. Roche Holdings,

Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002)).

       Federal notice and pleading rules require the complaint to provide “the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.”

Phillips, 515 F.3d at 232 (alteration in original) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007)). To test the sufficiency of the complaint, the court conducts

a three-step inquiry. See Santiago v. Warminster Township, 629 F.3d 121, 130-31

(3d Cir. 2010). In the first step, “the court must ‘tak[e] note of the elements a

plaintiff must plead to state a claim.’” Id. at 130 (alteration in original) (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)). Next, the factual and legal elements of a

claim must be separated; well-pleaded facts are accepted as true, while mere legal

conclusions may be disregarded. Id. at 131-32; see Fowler v. UPMC Shadyside, 578

F.3d 203, 210-11 (3d Cir. 2009). Once the court isolates the well-pleaded factual

allegations, it must determine whether they are sufficient to show a “plausible claim

for relief.” Iqbal, 556 U.S. at 679 (citing Twombly, 550 U.S. at 556); Twombly, 550

U.S. at 556. A claim is facially plausible when the plaintiff pleads facts “that allow[]

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678.

III.   Discussion

       Title VII prohibits an employer from discriminating against an employee

“because [s]he has opposed any practice made an unlawful employment practice by

                                               3
          Case 3:20-cv-02021-CCC Document 17 Filed 04/13/21 Page 4 of 7




this subchapter, or because [s]he has made a charge, testified, assisted, or

participated in any manner in an investigation, proceeding, or hearing under this

subchapter.” 42 U.S.C. § 2000e-3(a). 2 To establish a prima facie case of retaliation

under Title VII, a plaintiff must allege that (1) she engaged in a protected activity;

(2) she suffered an adverse employment action; and (3) there was a causal

connection between the protected activity and the adverse employment action. See

Carvalho-Grevious v. Del. State Univ., 851 F.3d 249, 257 (3d Cir. 2017) (citing Moore

v. City of Philadelphia, 461 F.3d 331, 340-41 (3d Cir. 2006)). As the United States

Supreme Court has recognized, Title VII’s prohibition of retaliation “seeks to

secure that primary objective” of a workplace that is free from discrimination

against employees in certain protected classes. See Burlington N. & Santa Fe Ry.

Co. v. White, 548 U.S. 53, 63 (2006). Our court of appeals applies the same analytical

framework to PHRA retaliation claims as to Title VII retaliation claims. Connelly

v. Lane Constr. Corp., 809 F.3d 780, 791 n.9 (3d Cir. 2016).

      Under the first prong, Title VII includes an “opposition clause” and a

“participation clause.” See Slagle v. County of Clarion, 435 F.3d 262, 265 (3d Cir.

2006) (citing statutory subsection); see also EEOC v. Allstate Ins. Co., 778 F.3d 444,

452 (3d Cir. 2015). The protection offered by the opposition clause is narrower than

that provided by the participation clause. Slagle, 435 F.3d at 266. A plaintiff may be


      2
        The PHRA similarly forbids discrimination “against any individual because
such individual has opposed any practice forbidden by this act, or because such
individual has made a charge, testified or assisted, in any manner, in any
investigation, proceeding or hearing under this act.” 43 PA. STAT. AND CONS. STAT.
ANN. § 955(d).


                                           4
        Case 3:20-cv-02021-CCC Document 17 Filed 04/13/21 Page 5 of 7




protected by the opposition clause when she “oppose[s] any practice made an

unlawful employment practice” by Title VII. See 42 U.S.C. § 2000e-3(a); see also

Moore, 461 F.3d at 341. The plaintiff’s opposition “must identify the employer and

the practice.” Curay-Cramer v. Ursuline Acad. of Wilmington, Del., Inc., 450 F.3d

130, 135 (3d Cir. 2006). Opposition of practices other than those prohibited under

Title VII does not constitute protected activity. See Lamb-Bowman v. Del. State

Univ., 39 F. App’x 748, 750-51 (3d Cir. 2002) (nonprecedential); Hatcher v. Conifer

Realty LLC, No. 1:04-CV-1872, 2007 WL 3237518, at *4 (M.D. Pa. Oct. 30, 2007)

(Conner, J.). The plaintiff must also hold “an ‘objectively reasonable belief’ that the

activity the plaintiff opposed constituted unlawful discrimination under the relevant

statute.” Daniels v. Sch. Dist. of Phila., 776 F.3d 181, 193-94 (3d Cir. 2015) (quoting

Wilkerson v. New Media Tech. Charter Sch. Inc., 522 F.3d 315, 322 (3d Cir. 2008));

see also Gress v. Temple Univ. Health Sys., 784 F. App’x 100, 106 (3d Cir. 2019)

(nonprecedential) (Title VII retaliation claim failed because plaintiff conclusorily

stated supervisor took “racist actions”; supervisor’s statements were “rude, but not

illegal”). In other words, “[t]he actions underlying the employee’s conduct must be

activity that Title VII was intended to protect.” Rossell v. Cnty. Bank, 270 F. App’x

217, 217 (3d Cir. 2008) (nonprecedential) (citing Slagle, 435 F.3d at 262).

      Pump N’ Pantry rests its motion on the first prong of the prima facie case,

arguing that Stankiewicz did not engage in protected activity. Pump N’ Pantry

maintains Stankiewicz cannot make out a case for retaliation because the conduct

she opposed “does not relate to a practice prohibited by Title VII.” (See Doc. 8 at 5).

At this juncture, we are constrained to agree. Stankiewicz’s complaint focuses

                                            5
        Case 3:20-cv-02021-CCC Document 17 Filed 04/13/21 Page 6 of 7




mainly on Hayes’ offensive comments regarding customers who were people of

color. (See Doc. 1 ¶¶ 13-24). Title VII does not cover a business’s treatment of its

customers—no matter how abhorrent—because customers have no employment

relationship with the business. See Rossell, 270 F. App’x at 217 (bank employee’s

Title VII retaliation claim not cognizable because employee opposed “treatment of

certain Black customers”). While Stankiewicz need only hold an “objectively

reasonable belief” that she opposed unlawful discrimination, Hayes’ comments

about customers cannot, as a matter of law, constitute Title VII discrimination. Cf.

Daniels, 776 F.3d at 193-94. Stankiewicz cannot make out a prima facie case of

retaliation because her opposition to Hayes’ treatment of customers did not relate

to an activity that is “unlawful under Title VII.” Cf. Moore, 461 F.3d at 341.

      The Third Circuit Court of Appeals requires district courts to grant leave to

amend in civil rights cases if a curative amendment is conceivable. Grayson v.

Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002). Stankiewicz’s complaint fails

to state a claim based on Hayes’ treatment of customers. Cf. Rossell, 270 F. App’x at

217. However, Stankiewicz also alleges that she considered Hayes’ conduct

discriminatory because the remarks applied to her “son-in-law who was an

employee.” (See Doc. 10-1 at 8). Stankiewicz’s son-in-law is a gay man, and the

complaint alleges that Hayes stated, “gays need to be shot.” (See Doc. 1 ¶¶ 25-26).

Under Title VII, if a plaintiff suffers “materially adverse actions because [she]

reasonably perceived [the employment] environment as violative of Title VII and

objected,” she has stated a claim for retaliation. See Moore, 461 F.3d at 342

(internal quotation marks omitted) (concluding that employees who opposed

                                           6
         Case 3:20-cv-02021-CCC Document 17 Filed 04/13/21 Page 7 of 7




mistreatment of Black coworkers stated retaliation claim). This theory is not

sufficiently developed in the complaint, but curative amendment is conceivable. Cf.

Grayson, 293 F.3d at 108. Accordingly, we will grant Stankiewicz leave to amend

her complaint within twenty-one days to plead a retaliation theory with specific

factual allegations related to her son-in-law. See Fletcher-Harlee Corp. v. Pote

Concrete Contractors, Inc., 482 F.3d 247, 251 (3d Cir. 2007).

IV.   Conclusion

      We will grant Pump N’ Pantry’s motion (Doc. 6) to dismiss Stankiewicz’s

complaint. We will, however, grant Stankiewicz leave to amend in accordance with

this memorandum. An appropriate order shall issue.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania

Dated:    April 13, 2021




                                           7
